TOULMEST, District Judge
(after stating the facts). In our view of this case, the only assignments of error necessary for us to consider are those which involve the ruling of the court below in reference to the release pleaded and read in evidence by the defendant (now plaintiff in error). The assignments of error referred to are, in substance, the overruling- defendant’s demurrer to plaintiff’s replication to the plea of release; the overruling defendant’s motion to exclude from the jury the plaintiff’s testimony to the effect that the defendant agreed to pay plaintiff’s hotel and hospital bills, and his lost time, etc., as the consideration for the release; and the refusal of the court to instruct the jury, as" requested by the defendant, that the written release precluded any recovery by the plaintiff; and that they should find for the defendant. The general principle is that contracts or agreements between parties, reduced to writing, deliberately executed or accepted, not hearing- any evidence of incompleteness, are presumed to comprise the whole meaning, purposes, and contracts of the parties. Parol evidence is not admissible to add to, alter, or vary the terms of such a contract. *882In equity, if it appears that by fraud or inadvertence or mistake the writing contains more or less than the parties intended, or that it varies from their intention by expressing something materially different, a court of equity will rectify it, and conform it to the true agreement. 1 Greenl. Ev. 275; Bigham v. Bigham, 57 Tex. 240. If, however, one person fraudulently imposes on another, and procures the latter’s signature to an instrument he had not agreed to sign, did not know he was signing, and did not intend to execute, this amounts to fraud in the execution of the instrument, which may be proved by parol, and, if satisfactorily established, will justify a finding against the validity of the instrument, and would not be obligatory on the person so signing. Davis v. Snider, 70 Ala. 315; Railway Co. v. Lewis, 19 Am. & Eng. R. Cas. 224. And in such case there must be clear and indubitable evidence of fraud to warrant the submission of the question to the jury. Id. 233, and note; Railroad Co. v. Shay, 82 Pa. St. 198. But such is not the case under consideration. The evidence shows that the plaintiff read the instrument in question, understood its contents, and, after some hesitation, signed it. He deliberately executed it. It bears no evidence of incompleteness, is unambiguous, and he does not pretend in his testimony that it was obtained by fraudulent practices on the part of defendant’s agents. Ha says that they agreed to do certain other and different things for him than those recited in the release as a consideration for it, and which they have not done. There was conflicting evidence on this point, which we deem.it unnecessary to notice here. Plaintiff testified as follows on the subject:
“When I signed that release those parties agreed to pay me the one dollar mentioned in the release. They were to pay me for the time I lost, and my hotel and hospital hills, in the same check. The check never came. I paid the hospital hill myself; I think it was $10. I paid a, hotel bill, which averaged about $1 a day while I was laid off. They have never offered me the check or the one dollar. When I signed that release, I intended to carry out its provisions in good faith; but I broke it because the company discharged me, and never paid me what they had promised to pay. At the time I signed that release, X was advised by my attorney that I had a good cause of action. I concluded to sign the release; get my pay, and go hack to work. Defendant has wholly failed to carry out any part of that agreement. I thought that, if X got reinstated, there was nothing in that release that would damage me as long as I was paid for my work. I admitted in the release that it did not result from the negligence of the company, but I was told that was a matter of form. I at first refused to sign the release, and asked Mr. Boss about the dollar; he said that was to make it legal. I says, What about those other bills?’ He said, ‘You will get a check all right; that is only a matter of form.’ Mr. Boss and Dr. Dailey told me the company would pay my hotel, doctor's, and hospital hills. I thought when X signed that release, and got my pay, that the matter would be settled. I signed thé printed form, and did not ask that any change be made in it. I signed it in good faith.”
He thus seeks to alter, vary, or add to his written agreement by parol evidence. This he cannot do. There is a distinction between a representation of an existing fact which is untrue, and a promise to do, or not to do, something in the future. In order to avoid a contract, the former must be relied on. The plaintiff does not *883pretend that there was any representation of an existing fact which was untrue, but the claim ⅛ that there was a promise to do something in the future, Bigham v. Bigham, supra. Our opinion is that the release was an effectual bar to this action, and that the trial court erred in its severd rulings in reference thereto. Reversed and remanded